Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered December 8, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced as a result of the court’s jury instructions on the issue of justification is unpreserved for appellate review, since he failed to object to the charge as delivered, or to request supplemental instructions (see, People v Riley, 200 AD2d 692; People v Noor, 177 AD2d 517). In any event, the court’s charge, viewed in its entirety, adequately conveyed the appropriate standard to the jury (see, People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96; *733People v Ball, 222 AD2d 598; People v Davis, 218 AD2d 748). Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.